 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                              SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   CATHY REIS d/b/a CPS,                                     Case No.: 19-cv-609-WQH-JLB
 8                                            Plaintiff,
                                                               ORDER
 9   v.
10   TAVANT TECHNOLOGIES,
     INC.; and HASSAN RASHID,
11
                                          Defendants.
12
13   HAYES, Judge:
14          The matter before the Court is the Motion to Dismiss Plaintiff’s Complaint filed by
15   Defendants Tavant Technologies (“Tavant”) and Hassan Rashid. (ECF No. 3).
16   I.     BACKGROUND
17          On April 2, 2019, Plaintiff Cathy Reis d/b/a CPS, proceeding pro se, initiated this
18   action by filing a Complaint. (ECF No. 1). Reis alleges that CPS entered into a contract
19   with Defendant Tavant on or about January 12, 2013 (the “Agreement”).1 Reis alleges that
20
21   1
       Defendants request the Court “incorporate by reference” the Agreement between Tavant and CPS. (ECF
22   No. 3-1 at 8 n. 2). Defendants attach a copy of the Agreement as “Exhibit A” to the Declaration of Eric J.
     Ball in Support of Defendants’ Motion to Dismiss. (Ball Decl., ECF No. 3-3, Exhibit A). Under the
23   doctrine of incorporation by reference, “[a] district court ruling on a motion to dismiss may consider
     documents whose contents are alleged in a complaint and whose authenticity no party questions, but which
24   are not physically attached to the plaintiff’s pleadings.” Parrino v. FHP, Inc., 146 F.3d 699, 705 (9th Cir.
25   1998) (quotation omitted). The “incorporation by reference” doctrine has been extended “to situations in
     which the plaintiff’s claim depends on the contents of a document, the defendant attaches the document
26   to its motion to dismiss, and the parties do not dispute the authenticity of the document, even though the
     plaintiff does not explicitly allege the contents of that document in the complaint.” Knievel v. ESPN, 393
27   F.3d 1068, 1076 (9th Cir. 2005). Reis references the Agreement in the Complaint, her claims relate to the
     contents of the Agreement, and no party questions the authenticity of the Agreement. Defendants’ request
28   is granted.

                                                           1
                                                                                              19-cv-609-WQH-JLB
 1   CPS expanded Tavant’s client base. Reis alleges that Tavant “signed the prospect
 2   agreement for commissions and has failed to compensate CPS.” (ECF No. 1 at 2).
 3         Reis alleges that “The Copywrite Program LOANPlus” is “CPS trade secrets and
 4   ReisIP.” Reis alleges that she is the copyright holder and “assigned” the “1991 registered
 5   copyright model” to CPS. Reis alleges that she “introduced her 1991 copyright [] and CPS
 6   TRADE SECRET protected models to Tavant Technologies, as a way to increase its usage
 7   and began its implementation.” (ECF No. 1 at 2). Reis alleges that LOANPlus is an “exact
 8   replica” of Tavant’s “finconnect velox program.” Reis alleges that the finconnect velox
 9   program has been adopted nationwide. Reis alleges that Tavant is using her copyright
10   model without her express permission, along with others in the mortgage industry. Id.
11         Reis alleges that prior to the Agreement with Tavant, she entered into a contract with
12   Defendant Rashid. Reis alleges that her contract with Rashid is an “email MUTUAL NDA
13   dated 2004.” Id.
14         Reis alleges “VIOLATIONS OF THE PROVISIONS OF THE UNITED STATES
15   COPYRIGHT ACT, 17 U.S.C. § 501, ET SEQ.; AND VIOLATION OF CPS TRADE
16   SECRETS.” Id. Reis seeks injunctive relief and “royalties owed” for the “adoption of Reis
17   1991 Registered Copyright business model.” Reis also seeks damages and “related relief”
18   against Tavant. (ECF No. 1 at 3).
19         On June 26, 2019, Defendants filed a Motion to Dismiss Plaintiff’s Complaint
20   pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(b)(3). (ECF No. 3).
21   Defendants contend that Reis fails to state a claim upon which relief can be granted
22   pursuant to Rule 12(b)(6). Defendants contend that Reis’s Complaint is conclusory, fails
23   to allege essential elements of the claims, and fails to allege facts establishing that
24   Defendants engaged in wrongful conduct. Defendants contend that venue in this district is
25   improper under Rule 12(b)(3). Defendants contend that Reis’s claims are based on a
26   contract with Tavant that contains a forum selection clause in which the Parties agreed to
27   file suit in the Northern District of California. In the alternative, Defendants request that
28

                                                   2
                                                                                 19-cv-609-WQH-JLB
 1   the Court order Plaintiff to provide a more definite statement under Federal Rule of Civil
 2   Procedure 12(e). (ECF No. 3 at 1).
 3         On July 23, 2019, Reis filed a Response in Opposition to Defendants’ Motion to
 4   Dismiss and a “Motions for Injunctions Declaration in Support of Motion for Injunctions.”
 5   (ECF No. 9). Reis contends that her Complaint meets the pleading standards of Rule
 6   12(b)(6). Id. at 10. Reis contends that venue is proper because the registered copyright has
 7   a San Diego address. Reis is not a party to the Agreement with Tavant, so she is not bound
 8   by the forum selection clause. Id. at 6.
 9         On July 29, 2019, Defendants filed a Reply. (ECF No. 10).
10   II.   RULE 12(b)(6) – FAILURE TO STATE A CLAIM
11         Defendants move the Court to dismiss Reis’ Complaint for failure to state a claim
12   upon which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).
13   (ECF No. 3-1 at 13).
14         A. Legal Standard
15         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
16   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
17   “must contain . . . a short and plain statement of the claim showing that the pleader is
18   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
19   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
20   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
21   1041 (9th Cir. 2010) (quotation omitted).
22         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
23   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
24   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
25   “A claim has facial plausibility when the plaintiff pleads factual content that allows the
26   court to draw the reasonable inference that the defendant is liable for the misconduct
27   alleged.” Id. (citation omitted). However, “a plaintiff’s obligation to provide the ‘grounds’
28   of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

                                                    3
                                                                                    19-cv-609-WQH-JLB
 1   recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555
 2   (quoting Fed. R. Civ. P. 8(a)). A court is not “required to accept as true allegations that are
 3   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell
 4   v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 5         “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 6   content, and reasonable inferences from that content, must be plausibly suggestive of a
 7   claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
 8   Cir. 2009) (quotation omitted). If both parties advance plausible alternative explanations,
 9   then the “plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6),” because
10   “[t]he standard at this stage of the litigation is not that plaintiff’s explanation must be true
11   or even probable.” Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011) (“Plaintiff’s
12   complaint may be dismissed only when defendant’s plausible alternative explanation is so
13   convincing that plaintiff’s explanation is im plausible.”).
14         B. Copyright Infringement Claim
15         Defendants contend that Reis fails to state a claim for copyright infringement.
16   Defendants contend that Reis fails to identify the copyrighted work at issue. Defendants
17   contend that Reis fails to state facts that show Defendants copied protected elements of
18   Reis’s copyrighted work. Id. at 15. Reis contends that the Complaint “states factual
19   allegations of essential elements of established legal theories. The complaint is not
20   conclusory.” (ECF No. 9 at 10).
21         To state a claim for copyright infringement, a plaintiff must show “that he or she
22   owns the copyright and that the defendant copied protected elements of the work.” Cavalier
23   v. Random House, Inc., 297 F.3d 815, 822 (9th Cir. 2002) (citation omitted). “The protected
24   elements of a work are those elements which are ‘original,’ which is to say that they are
25   the product of ‘independent creation, not novelty.’” Jada Toys, Inc. v. Mattel, Inc., 518
26   F.3d 628, 636 (9th Cir. 2008) (quoting Roth Greeting Cards v. United Card Co., 429 F.2d
27   1106, 1109 (9th Cir. 1970)).
28

                                                    4
                                                                                    19-cv-609-WQH-JLB
 1          Reis fails to identify the copyrighted work at issue or state facts from which the
 2   Court can infer the work at issue. Reis refers to “1) the “1991 copyright;” 2) “the program;”
 3   3) “Reis 1991 registered copyright model;” and “The Copywrite Program LOANPlus”
 4   (ECF No. 1 at 2) but states that she “authored CPSHUBLINK, Tavant fin connect in 1991
 5   and received a copyright registration” (ECF No. 9 at 11). Attached to Reis’s Complaint as
 6   “Exhibit C” is a photocopy of a “Certificate of Copyright Registration.” The Certificate
 7   shows that the title of the copyrighted work is “Contract [illegible] Center.” The
 8   handwritten response in the “Nature of Authorship” section of the Certificate is illegible.
 9   (ECF No. 1, Exhibit 3 at 1). Reis makes no reference to “Contract [illegible] Center” in her
10   allegations. The conclusory allegations in Reis’ Complaint are inconsistent with the
11   Certificate of Copyright Registration. Reis fails to identify the “work” Defendants
12   allegedly copied.
13          Reis fails to state facts from which the Court can infer that Reis is the copyright
14   owner. Reis alleges that “The Program, ie Reis 1991 registered copyright model is a trade
15   secret business model of CPS assigned by Reis, the copyright holder.” (ECF No. 1 at 2).
16   Taking this allegation as true, Plaintiff lacks standing to sue for infringement of the 1991
17   registered copyright model.2 CPS is the proper plaintiff. See Parfums Givenchy, Inc. v.
18   Drug Emporium, Inc., 38 F.3d 477, 484 (9th Cir. 1994) (the assignee of a copyright interest,
19   rather than the assignor, is the proper plaintiff to assert a copyright infringement claim).
20          “Generally, a shareholder does not have standing to redress an injury to the
21   corporation.” Shell Petroleum, N.V. v. Graves, 709 F.2d 593, 595 (9th Cir. 1983)
22   (collecting cases). Similarly, members of a limited liability company do not have standing
23   to bring claims for injuries to the company. See Coto Settlement v. Eisenberg, 593 F.3d
24   1031, 1036-37 (9th Cir. 2010). CPS is “a Delaware Company.” Reis, as “CEO” of CPS,
25   cannot bring suit for enforcement of CPS’s rights. (Ball Decl., Exhibit A, ECF No. 3-3 at
26
27
     2
       To the extent Reis alleges a violation of the Agreement, Reis lacks standing to sue. Reis is not a party to
28   the Agreement. (Ball Decl., Exhibit A, ECF No. 3-3).

                                                          5
                                                                                              19-cv-609-WQH-JLB
 1   2). CPS cannot represent itself, nor can Reis represent CPS. See Civil Local Rule 83.3(j)
 2   (“Only natural persons representing their individual interests in propria persona may appear
 3   in court without representation by an attorney . . . . All other parties, including corporations,
 4   partnerships and other legal entities, may appear in court only through an attorney . . . .”).
 5         Taking the factual allegations in the Complaint as true, Reis fails to state a claim for
 6   copyright infringement. Defendants’ motion to dismiss Reis’ claim for copyright
 7   infringement is granted.
 8         C. Trade Secret Misappropriation Claim
 9         Defendants contend that Reis fails to state a claim for trade secret misappropriation.
10   (ECF No. 3-1 at 18). Defendants contend that Reis fails to identify any trade secret.
11   Defendants contend that Plaintiff fails to state facts showing Reis kept any information
12   secret. Defendants contend that Plaintiff fails to state facts showing Defendants
13   misappropriated any trade secret. Id. at 19. Reis contends that “[t]he allegations are specific
14   and provides the description of the nature of the dispute and provides the essential elements
15   of established legal theory.” (ECF No. 9 at 10).
16         In order to state a claim for trade secret misappropriation under California’s Uniform
17   Trade Secrets Act (“CUTSA”) or the federal Defend Trade Secrets Act (“DTSA”), a
18   plaintiff must show that 1) the plaintiff owned a trade secret; 2) the defendant acquired,
19   disclosed, or used the plaintiff’s trade secret through improper means; and 3) the
20   defendant’s actions damaged the plaintiff. CytoDyn of New Mexico, Inc. v. Amerimmune
21   Pharm., Inc., 160 Cal. App. 4th 288, 297 (2008) (quoting Sargent Fletcher, Inc. v. Able
22   Corp., 110 Cal. App. 4th 1658, 1665 (2003)); 18 U.S.C. § 1836. The DTSA additionally
23   requires a connection to interstate or foreign commerce. 18 U.S.C. § 1836(b)(1). A “trade
24   secret” under the CTUSA and DTSA is information that “(1) [d]erives independent
25   economic value . . . from not being generally known to the public or to other persons who
26   can obtain economic value from its disclosure or use; and (2) [i]s the subject of efforts that
27   are reasonable under the circumstances to maintain its secrecy.” Cal. Civ. Code. §
28   3426.1(d); 18 U.S.C. §§ 1839(3)(A) and (B). The party asserting a misappropriation of

                                                     6
                                                                                     19-cv-609-WQH-JLB
 1   trade secrets “must identify the trade secrets and carr[ies] the burden of showing that they
 2   exist.” MAI Sys. Corp. v. Peak Comput., Inc., 991 F.2d 511, 522 (9th Cir. 2993).
 3         Reis fails to “identify the trade secret[].” Id. Reis makes the conclusory allegation
 4   that the 1991 copyright model is a “trade secret.” (ECF No. 1 at 2). Reis fails to state facts
 5   that show the copyright model derives value from not being generally know and is the
 6   subject of reasonable efforts to maintain its secrecy. Cal. Civ. Code. § 3426.1(d); 18 U.S.C.
 7   §§ 1839(3)(A) and (B). Reis’s allegations that Tavant uses the copyrighted work “along
 8   with many others in the mortgage industry” and that the “finconnect velox program has
 9   now been widely adopted nationwide” undermine any claim Reis asserts for trade secret
10   misappropriation. (ECF No. 1 at 2).
11         Reis fails to allege facts that show she is the owner of a trade secret. Reis alleges
12   that the trade secret belongs to CPS. See ECF No. 1 at 2 (the copyright is a “trade secret
13   business model of CPS;” LOANPlus was recognized “as CPS trade secrets;” and Reis
14   introduced “CPS TRADE SECRET protected models to Tavant”). Reis’s brings a claim
15   for “VIOLATION OF CPS TRADE SECRETS.” Reis cannot bring a trade secret
16   misappropriation claim on CPS’s behalf. Shell Petroleum, N.V., 709 F.2d at 595; Coto
17   Settlement, 593 F.3d at 1036-37 (9th Cir. 2010). Reis fails to meet her burden to allege
18   facts sufficient to state a claim for trade secret misappropriation. Defendants’ motion to
19   dismiss Reis’ claim for misappropriation of trade secrets is granted. The other issues raised
20   by Defendants are moot.
21   ///
22
23   ///
24
25   ///
26
27   ///
28

                                                   7
                                                                                  19-cv-609-WQH-JLB
 1   III.   CONCLUSION
 2          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Plaintiff’s
 3   Complaint (ECF No. 3) is GRANTED. Plaintiff’s Complaint (ECF No. 1) is DISMISSED
 4   WITHOUT PREJUDICE. Plaintiff shall file any motion for leave to amend the Complaint
 5   within 30 days of the date of this Order pursuant to Civil Local Rule 15.1. If no motion is
 6   filed, the Clerk of Court shall close the case.
 7    Dated: November 5, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       8
                                                                                19-cv-609-WQH-JLB
